DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter

Claims 1-19 are allowed.
The following is an examiner’s statement of reasons for allowance:
The feature, as found in claims 1, 8, and 14, of a display device comprising “a first lower electrode line (601) including a first connector (601a), a second lower electrode line (602) including a second connector (602a) and a2481175831.1PATENTATTORNEY DOCKET NO.: 085246-694165 (F21-0307US001)third connector (602b), a third lower electrode line (603) including a fourth connector (603a), and a fourth lower electrode line (604) including a fifth connector (604a) and a sixth connector (604b) (Figs. 6A-6C)” and “a first via (806a) connected to the first touch signal line (611) and a second via (806b) connected to the second touch signal line (612) through a first contact hole and a second contact hole (621h) respectively included in the second insulating layer (621); and a common electrode disposed on the second insulating layer, wherein the first via is connected to the common electrode (350) and the second via is not connected to the common electrode (Figs. 8A-8B)” is not found in the prior art along with the rest of the limitations of claims 1, 8, and 14.
The closest in the art are Kim (US 20160202789 A1) and Pyoun (US 20160202812 A1).
Kim teaches a touch panel having first and second electrodes connected by first and second connectors (Figs. 1 and 2, [0057]-[0058]), but does not teach the additional electrode lines and connectors.
Pyoun teaches a display device having a plurality of first and second touch signal lines and a plurality of first and second touch electrodes (Figs. 3 and 4, [0056]-[0064]), but does not teach the required additional plurality of connectors or contact holes.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to PETER D MCLOONE whose telephone number is (571)272-4631. The examiner can normally be reached M-F 9 AM - 5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, LunYi Lao can be reached on 5712727671. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PETER D MCLOONE/Primary Examiner, Art Unit 2692